PER CURIAM.
Richard Gaston appeals the denial of his postconviction motion filed pursuant to Flor-ida Rule of Criminal Procedure 3.850. In denying one of the claims raised in this motion, the trial court incorporated factual allegations from a probable cause affidavit purportedly contained in the court file. However, the trial court failed to attach a copy of this probable cause affidavit to its order. Therefore, we have no choice but to reverse the trial court’s order and remand for further proceedings. See Tranquille v. State, 708 So.2d 676 (Fla. 2d DCA 1998). On remand, if the trial court again denies Ga-ston’s motion, it shall attach to its order all portions of the record upon which it relies.
Reversed and remanded.
' CAMPBELL, A.C.J., and WHATLEY and SALCINES, JJ., Concur.